DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant Application 17/474,216
US Patent: US11148206B2
1. A method comprising:
receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules; 
dividing the digital model into a number of layers formed by planar, horizontal cross sections through the digital model;
 for each layer, identifying one or more draw paths for separating a layer of support formed by a cross section of the support from a layer of the object formed by a cross section of the object within the layer of the digital model;
identifying one of the number of layers as a locked layer when the layer of support has no draw path for separating the layer of support from the layer of the object, or when the layer of support is vertically coupled to a second layer of the support having no draw path in common with the layer of support; 
identifying a mold locked region of the support including the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more subregions;

if the one or more subregions can be horizontally removed, processing a remaining digital model, excluding the one or more subregions, for mold lock remediation; and

if the one or more subregions cannot be horizontally removed, employing one or more three-dimensional remediation strategies to address the mold locked region.

A method for removing geometrically interlocking parts in an object to be fabricated, comprising:
slicing a three-dimensional digital model for the object into a first horizontal two-dimensional profile corresponding to a horizontal object layer;
slicing a three-dimensional digital model for a support structure corresponding to the object into a second horizontal two-dimensional profile corresponding to a horizontal support layer;
identifying a draw path for separating the horizontal object layer from the horizontal support layer;
identifying if a locked layer is present, the locked layer comprising one of:
a non-existent draw path for separating one of the horizontal object layers from the horizontal support layers; or
the first horizontal support layer being vertically coupled to a second horizontal support layer, with no draw path in common between the two layers;
identifying, as a mold locked region, the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more subregions;
if the one or more sub regions can be horizontally removed, processing a remaining digital model, excluding the one or more sub regions, for mold lock remediation; and
if the one or more sub regions cannot be horizontally removed, employing one or more three-dimensional remediation strategies to address the mold locked region.
2. The method of claim 1 wherein dividing the mold locked region includes iteratively attempting an increasing number of planar slices until the one or more subregions can be horizontally removed or a threshold is reached.
7. The method of claim 4 wherein dividing the mold locked region further comprises iteratively attempting an increasing number of planar slices until the one or more sub regions can be horizontally removed or a threshold is reached.
3.    The method of claim 1 wherein the one or more three-dimensional remediation strategies includes vertically moving the mold locked region after a second mold locked region is removed from a vertically adjacent volume.
8. The method of claim 4 wherein the mold locked region is a first mold locked region, the method further comprising: identifying a second mold locked region; removing the second mold locked region from a vertically adjacent volume after fabrication; and vertically moving the first mold locked region.
4.    The method of claim 1 wherein the one or more three-dimensional remediation strategies includes subdividing the mold locked region into a number of volumetric subregions and searching for three-dimensional draw paths for removing the volumetric subregions from the object.
9. The method of claim 4 wherein the one or more three-dimensional remediation strategies includes: subdividing the mold locked region into a number of volumetric sub regions; and searching for three-dimensional draw paths for removing the volumetric sub regions from the object.
5.    The method of claim 4 wherein the volumetric subregions are sized for removal through an opening in the object.

6.    The method of claim 1 further comprising, if the one or more three-dimensional remediation strategies fail to remediate the mold lock, providing a notification to a user of an unremediated mold lock condition.
10. The method of claim 4 further comprising, if the one or more three-dimensional remediation strategies fail to remediate the mold lock, providing a notification that an unremediated mold lock condition exists.
7.    The method of claim 1 wherein the draw path includes a range of angles over which a first rigid shape of the cross section of the support can be separated in a straight line from a second rigid shape of the object.
1. A method for mitigating mold lock in an object to be fabricated, comprising:
slicing a three-dimensional digital model for the object into a first horizontal two-dimensional profile corresponding to a horizontal object layer;
slicing a three-dimensional digital model for a support structure corresponding to the object into a second horizontal two-dimensional profile corresponding to a horizontal support layer;
identifying a draw path for separating the horizontal object layer from the horizontal support layer, the identifying including identifying a range of angles over which a rigid shape of the horizontal object layer can be separated in a straight line from a rigid shape of the horizontal support layer;
identifying if a locked layer is present, the locked layer comprising one of:
a non-existent draw path for separating one of the horizontal object layers from the horizontal support layers; or
the first horizontal support layer being vertically coupled to a second horizontal support layer, with no draw path in common between the two layers;
identifying, as a mold locked region, the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more sub regions;
if the one or more sub regions can be horizontally removed, processing a remaining digital model, excluding the one or more sub regions, for mold lock remediation; and
if the one or more sub regions cannot be horizontally removed, remediating the mold locked region by subdividing the mold locked region into a number of volumetric sub regions, and searching for three-dimensional draw paths for removing the volumetric sub regions from the object.
8.    The method of claim 1 wherein identifying one or more draw paths includes testing for linear separation in a straight line at a number of discrete angles over a predetermined range of angles.
13. The method of claim 4, wherein the identifying the draw path further comprises testing for a linear separation the horizontal object layer from the horizontal support layer in a straight line.
9.    The method of claim 1 further comprising performing an initial check to determine whether the object can be separated from the support along a vertical axis.
6. The method of claim 5 further comprising performing an initial check to determine whether the object can be separated from the support and the raft along a vertical axis.
10.    The method of claim 1 further comprising separating regions of the support touching the raft from regions of the support not touching the raft along a vertical axis and performing a check to determine whether the object can be separated from the support along the vertical axis.
6. The method of claim 5 further comprising performing an initial check to determine whether the object can be separated from the support and the raft along a vertical axis.
11.    The method of claim 1 further comprising fabricating the object and the support based on the digital model.
11. The method of claim 4 further comprising fabricating the object and the support based on the digital model,…..
12.    The method of claim 11 wherein fabricating includes fabricating an interface layer between the one or more subregions of the mold locked region.
11. The method of claim 4 further comprising fabricating the object and the support based on the digital model, the fabricating including fabricating the object includes fabricating an interface layer between the support and the object.
13.    The method of claim 11 wherein fabricating the object includes fabricating an interface layer between the support and the object.
11. The method of claim 4 further comprising fabricating the object and the support based on the digital model, the fabricating including fabricating the object includes fabricating an interface layer between the support and the object.
14.    The method of claim 1 wherein the design rules include fabrication design rules.

15.    The method of claim 1 wherein the design    rules include sintering design rules.

16.    The method of claim 1 wherein the    number of layers correspond to material deposition layers for an additive fabrication process.

17 . A computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs the steps of:
receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules;
dividing the digital model into a number of layers formed by planar, horizontal cross sections through the digital model;
for each layer, identifying one or more draw paths for separating a layer of support formed by a cross section of the support from a layer of the object formed by a cross section of the object within the layer of the digital model;
identifying one of the number of layers as a locked layer when the layer of support has no draw path for separating the layer of support from the layer of the object, or when the layer of support is vertically coupled to a second layer of the support having no draw path in common with the layer of support; 
identifying a mold locked region of the support including the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more subregions;
if the one or more subregions can be horizontally removed, processing a remaining digital model, excluding the one or more subregions, for mold lock remediation; and 
if the one or more subregions cannot be horizontally removed, employing one or more three-dimensional remediation strategies to address the mold locked region.
4. A method for removing geometrically interlocking parts in an object to be fabricated, comprising:
slicing a three-dimensional digital model for the object into a first horizontal two-dimensional profile corresponding to a horizontal object layer;
slicing a three-dimensional digital model for a support structure corresponding to the object into a second horizontal two-dimensional profile corresponding to a horizontal support layer;
identifying a draw path for separating the horizontal object layer from the horizontal support layer;
identifying if a locked layer is present, the locked layer comprising one of:
a non-existent draw path for separating one of the horizontal object layers from the horizontal support layers; or
the first horizontal support layer being vertically coupled to a second horizontal support layer, with no draw path in common between the two layers;
identifying, as a mold locked region, the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more subregions;
if the one or more sub regions can be horizontally removed, processing a remaining digital model, excluding the one or more sub regions, for mold lock remediation; and
if the one or more sub regions cannot be horizontally removed, employing one or more three-dimensional remediation strategies to address the mold locked region.
18. The computer program product of claim 17 further comprising code that performs the step of performing an initial check to determine whether the object can be separated from the support along a vertical axis.
6. The method of claim 5 further comprising performing an initial check to determine whether the object can be separated from the support and the raft along a vertical axis.
19. The computer program product of claim 17 further comprising code that performs the step of separating regions of the support touching the raft from regions of the support not touching the raft along a vertical axis and performing a check to determine whether the object can be separated from the support along the vertical axis.
6. The method of claim 5 further comprising performing an initial check to determine whether the object can be separated from the support and the raft along a vertical axis.
20. The computer program product of claim 17 further comprising generating instructions executable by a three-dimensional printer to fabricate the object and the support, including fabricating an interface layer between the object and the support and a second interface layer between the one or more subregions of the mold locked region.
11. The method of claim 4 further comprising fabricating the object and the support based on the digital model, the fabricating including fabricating the object includes fabricating an interface layer between the support and the object.


Claims 1-4, 6-14 and 16-20 of the present application are not patentably distinct compared to claims 4-13 of US Patent US11148206B2 in view of Dikovsky et. al. (US20180297287A1) herein after Dikovsky. 
Claim 1 of the instant application recites similar limitations as claim 4 of the patent. The differences between the claim 1 of the instant application and claim 4 is, the instant application recites, “dividing the digital model into a number of layers formed by planar, horizontal cross sections through the digital model;” whereas the patent recites, “slicing a three-dimensional digital model for the object into a first horizontal two-dimensional profile corresponding to a horizontal object layer; slicing a three-dimensional digital model for a support structure corresponding to the object into a second horizontal two-dimensional profile corresponding to a horizontal support layer;” . However since the instant application also recites, “a digital model including a raft, an object for fabrication on the raft, and a support”, the instant application encompasses slicing both object and support structure. 
Furthermore, the instant application recites additional limitation, “receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules;”. Dikovsky in ¶0036-¶0037 teaches receiving design parameters, CAD files that include design of the object and support structure. ¶0049 teaches support structure includes base region (raft). Dikovsky is an art in the area of interest as it teaches, printing a three-dimensional (3D) object and a support construction for the 3D object (see Abstract). Claim 1 of the instant application is an obvious variant of claim 4 of the Patent No # US10761496B2 in view of Dikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of patent in view of Dikovsky to add, receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules. One would have been motivated to do so because doing so would allow user to upload or update codes and instructions for controlling printing of 3D objects and to upload and updates files comprising the design of the 3D objects (e.g., computer aided design (CAD) files) to be executed by the printer and print the object as taught by Dikovsky in ¶0037.
Claim 14 of the instant application which includes the limitation of claim 1, recites similar limitations as claim 4 of the patent as modified in view of Dikovsky . The differences between the claim 14 of the instant application and claim 4 as modified in view of Dikovsky is, the instant application recites, “The method of claim 1 wherein the design rules include fabrication design rules.”. Dikovsky in ¶0036 teaches, “Storage unit 46 may store files that include design parameters of the 3D objects”. Claim 14 of the instant application is an obvious variant of claim 4 of the Patent No # US10761496B2 in view of Dikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of patent in view of Dikovsky to recite fabrication design rules. One would have been motivated to do so because doing so would allow user to upload or update codes and instructions for controlling printing of 3D objects and to upload and updates files comprising the design of the 3D objects (e.g., computer aided design (CAD) files) to be executed by the printer and print the object as taught by Dikovsky in ¶0037.
Claim 16 of the instant application which includes the limitation of claim 1, recites similar limitations as claim 4 of the patent as modified in view of Dikovsky . The differences between the claim 16 of the instant application and claim 4 as modified in view of Dikovsky is, the instant application recites, “The method of claim 1 wherein the number of layers correspond to material deposition layers for an additive fabrication process.”. Dikovsky in ¶0041 teaches, “each slice includes one or more deposition layers”. Claim 16 of the instant application is an obvious variant of claim 4 of the Patent No # US10761496B2 in view of Dikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of patent in view of Dikovsky to recite number of layers correspond to material deposition layers for an additive fabrication process. One would have been motivated to do so because doing so would allow controlling the printing unit to deposit, in layers, from the one or more printing heads, the body material and the support material based on the printing digital data to print an object as taught by Dikovsky in ¶0005.
Claim 17 of the instant application recites similar limitations as claim 4 of the patent. The differences between the claim 1 of the instant application and claim 4 is, claim 17 of the instant application is directed to a computer program product to perform steps and the claim 4 of the instant application is directed to a method with similar steps. Using a computer to perform the method steps doesn’t make the claim 17 of the instant application patentably distinct from the patent claim 4. Additionally, the instant application recites, “dividing the digital model into a number of layers formed by planar, horizontal cross sections through the digital model;” whereas the patent recites, “slicing a three-dimensional digital model for the object into a first horizontal two-dimensional profile corresponding to a horizontal object layer; slicing a three-dimensional digital model for a support structure corresponding to the object into a second horizontal two-dimensional profile corresponding to a horizontal support layer;” . However since the instant application also recites, “a digital model including a raft, an object for fabrication on the raft, and a support”, the instant application encompasses slicing both object and support structure. 
Furthermore, the instant application recites additional limitation, “receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules;”. Dikovsky in ¶0036-¶0037 teaches receiving design parameters, CAD files that include design of the object and support structure. ¶0049 teaches support structure includes base region (raft). Dikovsky is an art in the area of interest as it teaches, printing a three-dimensional (3D) object and a support construction for the 3D object (see Abstract). Claim 1 of the instant application is an obvious variant of claim 4 of the Patent No # US10761496B2 in view of Dikovsky, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of patent in view of Dikovsky to add, receiving a digital model including a raft, an object for fabrication on the raft, and a support for fabrication with the object to provide physical support according to one or more design rules. One would have been motivated to do so because doing so would allow user to upload or update codes and instructions for controlling printing of 3D objects and to upload and updates files comprising the design of the 3D objects (e.g., computer aided design (CAD) files) to be executed by the printer and print the object as taught by Dikovsky in ¶0037.
Claims 2-4, 6-13 and 18-20 recite limitation that similar to corresponding claims of US Patent US11148206B2, as pointed out in the table above and are therefore not patentable distinct from those claims.

Claims 5 of the present application is not patentably distinct compared to claims 9 of US Patent US11148206B2 in view of Dikovsky et. al. (US20180297287A1) herein after Dikovsky and further in view of Mark et. al. (US20200114422A1) hereinafter Mark.
Claim 5 of the instant application which includes the limitation of claim 1, recites similar limitations as claim 9 of the patent as modified in view of Dikovsky. Claim 5 recites, “The method of claim 4 wherein the volumetric subregions are sized for removal through an opening in the object.” Claim 9 of the patent recites, " subdividing the mold locked region into a number of volumetric sub regions; and”. However it doesn’t recite the subregions are sized for removal through an opening in the object. Mark (US20200114422A1) in ¶0071 teaches support structures may be printed in sections with release layers between the sections, such that the final sintered support structures will readily break into smaller subsections for easy removal. Mark is an art in the area of interest as it teaches, A method for printing three-dimensional parts (see Abstract). Claim 5 of the instant application is an obvious variant of claim 9 of the Patent No # US10761496B2 in view of Dikovsky and Mark, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 9 of patent in view of Mark to subdivide the volumetric subregions are sized for removal through an opening in the object. One would have been motivated to do so because doing so would allow easy removal of support structure as taught by Mark in ¶0071.

Claims 15 of the present application is not patentably distinct compared to claims 9 of US Patent US11148206B2 in view of Dikovsky et. al. (US20180297287A1) herein after Dikovsky and further in view of Xie et. al. (US20170009036A1) hereinafter Xie.
Claim 15 of the instant application which includes the limitation of claim 1, recites similar limitations as claim 4 of the patent as modified in view of Dikovsky . The differences between the claim 14 of the instant application and claim 4 as modified in view of Dikovsky is, the instant application recites, “The method of claim 1 wherein the design rules include sintering design rules”. Dikovsky in ¶0036 teaches, “Storage unit 46 may store files that include design parameters of the 3D objects”. However it doesn’t explicitly teach sintering based 3d printing. Xie in ¶0098 teaches using sintering techniques in 3d printing.) . Claim 15 of the instant application is an obvious variant of claim 4 of the Patent No # US10761496B2 in view of Dikovsky and Xie, and therefore is not patentably distinct. One of ordinary skill in the art could modify claim 4 of patent in view of Dikovsky and Xie to recite fabrication design rules include sintering design rules. Sintering is a well-known technique in the art of 3d printing as evident by Xie in ¶0098. The combination is one of known elements that would yield a predicable result.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 1 recites in part, 
“dividing the digital model into a number of layers formed by planar, horizontal cross sections through the digital model;
for each layer, identifying one or more draw paths for separating a layer of support formed by a cross section of the support from a layer of the object formed by a cross section of the object within the layer of the digital model;
identifying one of the number of layers as a locked layer when the layer of support has no draw path for separating the layer of support from the layer of the object, or when the layer of support is vertically coupled to a second layer of the support having no draw path in common with the layer of support;
identifying a mold locked region of the support including the locked layer and any vertically contiguous support layers;
dividing the mold locked region with one or more vertical planes into one or more subregions;”
A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.

Dikovsky et. al. (US20180297287A1) in ¶0040-¶0041 teaches slicing 3d object including a body region and support region. However it doesn’t particularly teach identifying a mold locked region and dividing the mold locked region with one or more vertical planes into one or more sub regions.
Vaidya (Optimum Support Structure Generation for Additive Manufacturing using Unit Cell Structures and Support Removal Constraint) teaches, Vaidya in Page 1052, Fig. 15 and section Support Accessibility Evaluation teaches performing a support accessibility calculation for every support unit in 6 orthogonal direction which would include a horizontal direction, marking support accessible if it can be moved and continuing to the next support unit. Paragraph 2 of the same section also teaches if a support is detected to be not accessible. Therefore it teaches identifying a mold locked region. However, it doesn’t teach dividing the mold locked region with one or more vertical planes into one or more sub regions.
Das (Selection of build orientation for optimal support structures and minimum part errors in additive manufacturing) page 6-8 section: 2.5. Support structure removal teaches determining if voxelized support structure is removable in 6 direction. However, it doesn’t teach dividing the claimed mold locked region with one or more vertical planes into one or more sub regions.
No other art could be found which alone or in combination teaches the claimed method of dividing the claimed mold locked region with one or more vertical planes into one or more sub regions in view of the rest of the limitation of the claim 1. Claim 1 is therefore allowable over prior art.
Independent claims 17 recites similar limitation as claim 1 above and are therefore allowable for the same reason as above. 
Dependent claims 2-16 and 18-20 depends on claims 1 and 17 and are therefore allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116